Exhibit 10.3

EMPLOYMENT AGREEMENT

AGREEMENT made and entered into in North Carolina by and between Xerium
Technologies, Inc. (the “Company”), a Delaware corporation with its principal
place of business in Raleigh, North Carolinas and David G. Maffucci (the
“Executive”), effective as of the 8th day of June, 2009 (the “Effective Date”).

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
wishes to employ the Executive, in the position of Executive Vice President and
Chief Financial Officer, and Executive wishes to accept such employment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers and the Executive hereby accepts employment.

2. Term. The employment of the Executive by the Company hereunder shall be for
the period commencing on the Effective Date and expiring on the date of the
termination of such employment in accordance with Section 5 hereof. For all
purposes of this Agreement, references to (a) the “Termination Date” shall mean
the date Executive’s employment hereunder shall terminate pursuant to said
Section 5, and (b) references to the “term” of the Executive’s employment
hereunder shall mean the period commencing on the Effective Date and ending on
the Termination Date. Following the Termination Date, unless specifically
otherwise agreed between Executive and any applicable party, the Executive shall
cease to hold any position (whether as an officer, director, manager, employee,
trustee, fiduciary or otherwise) with the Company or any of its Subsidiaries or
Affiliates.

3. Capacity and Performance.

(a) During the term of Executive’s employment hereunder, the Executive shall
serve the Company as its Executive Vice President and Chief Financial Officer.
In addition, and without further compensation, the Executive may serve as a
director of the Company and as a director and/or officer of one or more of the
Company’s subsidiaries, if so elected or appointed from time to time.

(b) During the term of Executive’s employment hereunder, the Executive shall be
employed by the Company on a full-time basis and shall perform such duties and
responsibilities on behalf of the Company and its Subsidiaries as may be
designated from time to time by the Chief Executive Officer.



--------------------------------------------------------------------------------

(c) During the term of Executive’s employment hereunder, the Executive shall
devote his full business time to the advancement of the business and interests
of the Company and its Subsidiaries and to the discharge of his duties and
responsibilities hereunder, except that Executive may serve as a director of one
for-profit external board. The Executive shall not engage in any other business
activity or serve in any industry, trade, professional, governmental or academic
position during the term of this Agreement, except as may be expressly approved
in advance by the Chief Executive Officer in writing.

4. Compensation and Benefits. During the term of Executive’s employment
hereunder as compensation for all services performed by the Executive:

(a) Base Salary. The Company shall pay the Executive a base salary at the rate
of four hundred fifteen thousand dollars ($415,000) per year effective as of
June 8, 2009, payable in accordance with the payroll practices of the Company
for its executives and subject to increase from time to time by the Board, in
its sole discretion. Such base salary, as from time to time increased, is
hereafter referred to as the “Base Salary.”

(b) Annual Incentive Bonus Plan. The Executive shall be entitled to participate
in any and all annual bonus plans (the “Annual Bonus Plans”) from time to time
in effect for senior executives of the Company generally. The terms of each
Annual Bonus Plan and Executive’s participation therein shall be determined by
the compensation committee of the Board of Directors of the Company (the
“Board”) (or, if there is no such committee, by the Board); provided, however,
that the Executive shall be entitled to participate in such plans at a minimum
participation rate of sixty percent (60%) of his Base Salary (pro-rated in 2009
based on employment commencement date and at the rate in effect on December 31,
2009 provided that the Executive is employed by the Company on the payment date)
paid for the applicable year, with any awards thereunder payable only to the
extent earned pursuant to the terms of the applicable Annual Bonus Plan and
subject to adjustment in accordance with the terms of the applicable Annual
Bonus Plan. Nothwithstanding the foregoing, no award under the Annual Bonus
Plans may be granted if the compensation committee determines that in order for
such award to qualify as performance-based for purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Plan must be
submitted to and approved, or resubmitted to and approved, by the stockholders
of the Company in accordance with the requirements of Section 162(m) of the
Code, unless such grant is made contingent upon such approval. The compensation
committee of the Board (or, if there is no such committee, the Board) may alter,
modify, add to or delete any Annual Bonus Plan at any time as it, in its sole
judgment determines to be appropriate.

(i) Fiscal 2009 Bonus Guarantee. With respect to the Company’s 2009 fiscal year
only, the Executive is guaranteed that his total bonus compensation earned for
such fiscal year (including any awards granted him under the Annual Bonus

 

2



--------------------------------------------------------------------------------

Plans for the fiscal year) shall not be less than fifty percent (50%) of the
amount calculated in Section 4(b) above. Any payment due pursuant to this
guarantee that is made pursuant to an award under one or more of the Annual
Bonus Plans shall be payable in accordance with the Incentive Compensation Plan.

(c) Equity Participation

(i) On or about the Effective Date, the Executive will be granted sixty thousand
(60,000) shares of the Company’s common stock valued at the closing price on the
Executive’s employment commencement date.

(ii) On or about the Effective Date, the Executive will be granted seventy-five
thousand (75,000) Time-Based restricted stock units (“RSUs”) under the Company’s
2005 Equity Incentive Plan, subject to any delay resulting from the need to
obtain shareholder approval to increase the size of said Plan and subject to the
Executive signing and returning the Company’s Time-Based Restricted Stock
Agreement. The RSUs so granted will vest in accordance with the vesting schedule
contained in the Company’s Time-Based Restricted Stock Agreement. In the event
of termination of the Executive’s employment hereunder, in accordance with
Section 5(a) as a result of death or Section 5(b) as a result of disability, any
RSUs granted under this Section (c)(i) that have not yet vested, but remain
outstanding, shall vest as of the termination date. In the event of termination
of the Executive’s employment hereunder by the Company other than for Cause in
accordance with Section 5(d) or by the Executive for Good Reason, in accordance
with Section 5(f), any RSUs granted under this Section (c)(i) that have not yet
vested, but remain outstanding, will vest upon the effectiveness of the Employee
Release (as defined in Section 6(d)(iii) hereof). If the Executive’s employment
terminates other than as provided in the preceding two sentences, any RSUs
granted hereunder which have not yet vested shall be forfeited. The RSUs granted
hereunder shall otherwise be subject to the terms and conditions of the 2005
Equity Incentive Plan and the Time-Based Restricted Stock Agreement.

(iii) The Executive will be granted seventy-five thousand (75,000) RSUs under
the Company’s Long Term Incentive Program of 2008. The Executive shall
participate in such Program for the remainder of the Program, provided that the
Executive’s employment by the Company hereunder is continuing on the applicable
date, subject to any delay resulting from the need to obtain stockholder
approval to increase the size of said Program and subject to the Executive
signing and timely returning the applicable Restricted Stock Agreement, as
provided below. Fifty percent (50%) of the RSUs of such grant shall be subject
to the Company’s time-based restricted stock agreement then in effect and the
remaining fifty percent (50%) of such grant shall be subject to the Company’s
performance-based restricted stock agreement then in effect. The RSUs granted
hereunder shall otherwise be subject to the terms of the Long Term Incentive
Program of 2008 and the applicable Restricted Stock Agreements.

 

3



--------------------------------------------------------------------------------

(iv) In addition to the equity participation described in Section (c)(i) and
(c)(ii) hereunder, while the Executive’s employment with the Company hereunder
is continuing, the Executive shall be entitled to participate in such Company
equity plans from time to time in effect for senior executives of the Company
generally. The terms of each such plan and Executive’s participation therein
shall be determined by the compensation committee of the Board (or, if there is
no such committee, by the Board itself).

(d) Other Incentive Plans. The Executive shall be entitled to participate in any
and all cash, equity, bonus and other incentive plans which are not Annual Bonus
Plans (the “Long Term Plans”) from time to time in effect for senior executives
of the Company generally. The terms of each Long Term Plan and Executive’s
participation therein shall be determined by the compensation committee of the
Board (or, if there is no such committee, by the Board). The compensation
committee of the Board (or, if there is no such committee, the Board) may alter,
modify, add to or delete any Long Term Plan at any time as it, in its sole
judgment, determines to be appropriate.

(e) Vacations. The Executive shall be entitled to an annual vacation of four
(4) weeks, with reasonable notice to the Chief Executive Officer and subject to
the reasonable business needs of the Company. Vacation shall otherwise be
governed by the policies of the Company, as in effect from time to time.

(f) Other Benefits. Subject to any contribution therefor generally required of
executives of the Company, the Executive shall be entitled to participate in any
and all employee benefit plans from time to time in effect for executives of the
Company generally, except to the extent such plans are in a category of benefit
specifically otherwise provided to the Executive under this Agreement (e.g.,
severance pay). Such participation shall be subject to the terms of the
applicable plan documents and generally applicable Company policies. The Board
may alter, modify, add to or delete employee benefit plans at any time as it, in
its sole judgment, determines to be appropriate.

(g) Certain Prerequisites. The Company shall provide the Executive while he
continues to be employed by the Company with: (i) a housing allowance of thirty
thousand dollars ($30,000) per year net of taxes; (ii) participation in the
Company’s standard executive automobile program; and (iii) eligibility to use a
Company-owned country club membership at the TPC in Wakefield, North Carolina.

 

4



--------------------------------------------------------------------------------

(h) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable and necessary business expenses incurred or paid by the Executive in
the performance of his duties and responsibilities hereunder, subject to any
maximum annual limit or other restrictions on such expenses set by the Board and
to such reasonable substantiation and documentation as may be specified by the
Company from time to time. In the case of any reimbursement to which the
Executive is entitled pursuant to this Section 4(h) that would constitute
deferred compensation subject to Section 409A of the Code, the following
additional rules shall apply: (i) the reimbursable expense must have been
incurred, except as otherwise expressly provided in this Agreement, during the
term of this Agreement; (ii) the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (iii) the reimbursement shall be made
not later than December 31 of the calendar year following the calendar year in
which the expense was incurred; and (iv) the Executive’s entitlement to
reimbursement shall not be subject to liquidation or exchange for another
benefit.

(i) Payments/Actions by Company. Wherever it is provided in this Agreement that
payment of any form of compensation or any other action shall be made by the
Company, such payment or action may be made by any Subsidiary or Affiliate of
the company.

5. Termination of Employment. The Executive’s employment hereunder shall
terminate under the following circumstances:

(a) Death. In the event of the Executive’s death during the term of Executive’s
employment hereunder, the Executive’s employment shall immediately and
automatically terminate.

(b) Disability. The Company may terminate the Executive’s employment hereunder,
upon notice to the Executive, in the event that the Executive becomes disabled
during his employment hereunder. For this purpose, disability means that the
Executive (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company. If any questions shall arise as to whether during any period the
Executive is disabled within the meaning of this Section 5(b), the Executive, at
the request of the Company, shall submit to a medical examination by a physician
selected by the Company to determine whether the Executive is so disabled and
such determination shall for the purposes of this Agreement be conclusive of the
issue. If such question shall arise and the Executive shall fail to submit to
such medical examination, the Company’s determination of the issue shall be
binding on the Executive.

 

5



--------------------------------------------------------------------------------

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth the nature of such Cause. The following shall constitute Cause for
termination: (i) the Executive’s conviction of or plea of nolo contendere to a
felony or other crime involving moral turpitude; (ii) the Executive’s fraud,
theft or embezzlement committed with respect to the Company or its Subsidiaries;
(iii) material breach by the Executive of any of the provisions of Sections 8, 9
or 10 hereof that causes demonstrable harm to the Company or any of its
Subsidiaries; or (iv) the Executive’s willful and continued failure to perform
his material duties to the Company and its Subsidiaries; provided, however, that
the Company may terminate Executive’s employment hereunder for “Cause” within
the meaning of this clause (iv) only after the Company has provided written
notice to the Executive of the failure and the Executive shall not have remedied
such failure within ten (10) business days following the effectiveness of such
notice.

(d) By the Company Other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive.

(e) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder other than for Good Reason (as defined in Section 5(f)
below) at any time upon the provision of sixty (60) days written notice to the
Company. In the event of termination of the Executive pursuant to this
Section 5(e), the Board may elect to waive the period of notice or any portion
thereof.

(f) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason upon written notice to the Company setting forth in
reasonable detail the nature of such Good Reason; provided, that such written
notice must be delivered to the Company within ninety (90) days of the initial
existence of the condition or circumstance constituting or giving rise to the
purported Good Reason. A termination by the Executive hereunder shall not be
treated as a termination for Good Reason if the Company remedies the condition
or circumstance constituting or giving rise to the purported Good Reason within
thirty (30) days of the receipt of the Executive’s notice, or if actual
termination occurs more than two years following the initial existence of such
condition or circumstance. The following shall constitute Good Reason for
purposes of this subsection (f): a requirement that the Executive relocate more
than fifty (50) miles from his then-current principal residence, it being
understood that the Executive may be required to travel frequently and that
prolonged periods spent away from Executive’s principal residence shall not
constitute Good Reason.

 

6



--------------------------------------------------------------------------------

6. Compensation upon Termination.

(a) Death. In the event of a termination of the Executive’s employment hereunder
by reason of death as contemplated by Section 5(a), the Company shall pay in a
lump sum within thirty (30) days of such termination to the Executive’s
designated beneficiary or, if no beneficiary has been designated by the
Executive, to his estate, the Base Salary earned but not paid through the
Termination Date.

(b) Disability. In the event of any termination of Executive’s employment
hereunder by reason of disability as contemplated by Section 5(b), the Company
shall pay to his Base Salary earned but not paid through the Termination Date
and, in addition, shall, subject to any employee contribution applicable to the
Executive on the Termination Date, continue to contribute to the premium cost of
the Executive’s participation in the Company’s group medical and dental plans
for eighteen (18) months (or such longer period as may be provided under the
employee benefit plans of the Company), but only if the Executive does not have
access at reasonable cost to substantially equivalent benefits through another
employer, and provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

(c) By the Company for Cause. In the event of any termination of Executive’s
employment hereunder by the Company for Cause as contemplated by Section 5(c),
the Company shall have no further obligations to the Executive under this
Agreement other than payment of Base Salary through the Termination Date and
except as specifically provided in Section 6(g).

(d) By the Company Other than for Cause or by the Executive for Good Reason.

(i) Not Close in Time to a Change of Control. In the event of any termination of
Executive’s employment hereunder by the Company pursuant to Section 5(d) or by
the Executive pursuant to Section 5(f), which occurs after Executive has
completed at least six (6) months of employment with the Company and which
termination does not occur within three (3) months prior to or within two
(2) years following a Change of Control, the Company (A) shall continue to pay
the Executive the Base Salary at the rate in effect on the Termination Date for
one (1) year, and (B) subject to any employee contribution applicable to the
Executive on the Termination Date, shall continue to contribute to the premium
cost of the Executive’s participation in the Company’s group medical and dental
plans for one (1) year (or such longer period as may be provided under the
employee benefit plans of the Company), but only if the Executive does not have
access at reasonable cost to substantially equivalent benefits through another
employer, and provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

 

7



--------------------------------------------------------------------------------

(ii) Close in Time to a Change of Control. In the event of any termination of
Executive’s employment hereunder by the Company pursuant to Section 5(d) or by
the Executive pursuant to Section 5(f), which occurs after Executive has
completed at least six (6) months of employment with the Company and which
termination occurs within three (3) months prior to or within two (2) years
following a Change of Control, the Company (A) shall continue to pay the
Executive the Base Salary at the rate in effect on the Termination Date for
eighteen (18) months, and (B) subject to any employee contribution applicable to
the Executive on the Termination Date, shall continue to contribute to the
premium cost of the Executive’s participation in the Company’s group medical and
dental plans for eighteen (18) months (or such longer period as may be provided
under the employee benefit plans of the Company), but only if the Executive does
not have access at reasonable cost to substantially equivalent benefits through
another employer, and provided that the Executive is entitled to continue such
participation under applicable law and plan terms.

(iii) Conditions. Any obligation of the Company to the Executive under Sections
6(b) and 6(d) hereof is conditioned upon (A) the Executive signing a release of
claims in the form appended hereto as Attachment A or such other form as the
Company may require (the “Employee Release”) within twenty-one (21) days (or
such greater period as the Company may specify) following the date notice of
termination of employment is given hereunder and upon the Executive’s not
revoking the Employee Release in a timely manner thereafter and (B) the
Executive’s continued full performance of his continuing obligations hereunder,
including those under Sections 8, 9 and 10. Base Salary to which the Executive
is entitled under Sections 6(b) and 6(d) hereof shall be payable in accordance
with the normal payroll practices of the Company in effect on the Termination
Date and will begin at the Company’s next regular payroll period which is at
least five (5) business days following the effective date of the Employee
Release, but shall be retroactive to next business day following the Termination
Date.

(iv) No reduction. The continued payments/contributions by the Company that are
described in Sections 6(d)(i) and 6(d)(ii) hereof shall not be reduced by any
income or other compensation received by Executive subsequent to the termination
of his employment.

(e) By the Executive Other than for Good Reason. If the Executive shall
terminate his employment pursuant to Section 5(e), the Company shall continue to
pay Executive his Base Salary through the Termination Date (it being understood
that if, in accordance with Section 5(e), the Board elects to waive the period
of notice, or any portion thereof, the payment of Base Salary under this
Section 6(e) shall continue through the notice period or any portion thereof so
waived).

 

8



--------------------------------------------------------------------------------

(f) Delay in Payment Commencement on Account of Internal Revenue Code
Section 409A. If the Executive is, at the time of separation from service, a
“specified employee” (as hereinafter defined), any and all amounts payable in
connection with such separation from service that constitute deferred
compensation subject to Section 409A of the Code, as determined by the Company
in its sole discretion, and that would (but for this sentence) be payable within
six (6) months following such separation from service, shall not be paid until
the date which is six (6) months and one (1) day after the date of such
separation from service or, if earlier, Executive’s date of death. In this
regard, any payments that otherwise would have been made during such six
(6) month period shall be paid to the Executive in a lump sum on the first date
on which they may be paid, together with interest credited at the short-term
applicable federal rate, compounded daily. For purposes of this subsection (f),
“specified employee” means an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A of the
Code. The Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A of the Code, any of the special elective rules
prescribed in Section 1.409A-1(i) of the Treasury Regulations for purposes of
determining “specified employee” status. Any such written election shall be
deemed part of this Agreement.

(g) Post-Termination Obligations Generally. Except for (i) any right expressly
set forth in this Section 6, (ii) any vested benefits under any employee benefit
plan referred to in Section 4(f) which specifically is designed to provide
benefits following termination of employment (such as any such plan providing
benefits upon disability or retirement) (but subject to all of the terms, if
any, of each such other benefit plan as to how such vested benefits will be
treated following termination of employment) and (iii) any rights expressly set
forth in any other written agreement to which Executive and any of the company
or any of its Subsidiaries or Affiliates shall become parties from time to time
after the date hereof, none of the Company or any of its Subsidiaries or
Affiliates shall have any further obligations to the Executive, in connection
with his employment or the termination thereof, following expiration of the term
of the Executive’s employment hereunder. Satisfaction by the Company and other
applicable Persons of such rights and benefits shall constitute full settlement
of any claim that the Executive may have on account of any termination of
employment hereunder against the Company, any of its Subsidiaries or Affiliates
and all of their respective past and present officers, directors, stockholders,
members, managers, partners, controlling Persons, employees, agents,
representatives, successors and assigns and all other others connected with any
of them, both individually and in their official capacities.

 

9



--------------------------------------------------------------------------------

7. Limitation.

(a) In the event that it is determined that any payment or benefit provided by
the Company or any of its Subsidiaries to or for the benefit of the Executive,
either under this Agreement or otherwise, and regardless of under what plan or
arrangement it was made, would, absent the application of this Section 7, be
subject to excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, or
any successor provision (“Section 4999”), the Company will reduce such payments
and/or benefits to the extent, but only to the extent, necessary so that no
portion of the remaining payments and/or benefits will be subject to the Excise
Tax. The Company shall have discretion in determining which, if any, of several
payments and/or benefits (if more than one) are to be reduced.

(b) Determinations as to the amount of any cutback required under this Section 7
will be made by the Company’s tax accountant unless the Executive has reasonable
objections to the use of that firm, in which case the determinations will be
made by a comparable firm chosen jointly by the Company and the Executive (the
firm making the determinations to be referred to as the “Firm”). The
determinations of the Firm will be binding upon the Company and the Executive
except as the determinations are established in resolution (including by
settlement) of a controversy with the Internal Revenue Service to have been
incorrect. All fees and expenses of the Firm will be paid by the Company.

8. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the company
and its Subsidiaries:

(a) While the Executive is employed by the Company and for one (1) year after
his employment terminates (or eighteen (18) if the Executive is terminated in
accordance with Section 6 (d)(ii)) (in the aggregate, the “Non-Competition
Period”) the Executive shall not, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company:
(i) anywhere throughout the world; (ii) in North America; (iii) in South
America; (iv) in Europe; (v) in Asia; or (vi) in Australia. Specifically, but
without limiting the foregoing, the Executive agrees not to: (A) undertake any
planning for any business competitive with the Company or any of its
Subsidiaries; or (B) engage in any manner in any activity that is competitive
with the business of the Company or any of its Subsidiaries. For the purposes of
this Section 8, the Executive’s undertaking shall encompass all items, products
and services that may be used in substitution for Products.

(b) The Executive agrees that, during his employment with the Company, he will
not undertake any outside activity, whether or not competitive with the business
of the Company or its Subsidiaries that could reasonably give rise to a conflict
of interest or otherwise interfere with his duties and obligations to the
Company or any of its Subsidiaries.

 

10



--------------------------------------------------------------------------------

(c) The Executive further agrees that while he is employed by the Company and
during the Non-Competition Period, the Executive will not, directly or
indirectly, (i) hire or attempt to hire any employee of the Company or any of
its Subsidiaries, (ii) hire or attempt to hire any independent contractor
providing services to the Company or any of its Subsidiaries, (iii) assist in
hiring or any attempt to hire anyone identified in clauses (i) or (ii) of this
sentence by any other Person, (iv) encourage any employee or independent
contractor of the Company or any of its Subsidiaries to terminate his or her
relationship with the Company or any of its Subsidiaries, or (v) solicit or
encourage any customer or vendor of the Company or any of its Subsidiaries to
terminate or diminish its relationship with any of them, or, in the case of a
customer, to conduct with any Person any competing business or activity.

(d) In the event that the one (1) year or eighteen (18) month post-termination
period stated above is held unenforceable by a court of competent jurisdiction
due to its length, then the period shall be six (6) months.

9. Confidential Information.

(a) The Executive acknowledges that the Company and its Subsidiaries continually
develop Confidential Information, that the Executive has in the past and may in
the future develop Confidential Information for the Company or its Subsidiaries
and that the Executive has in the past and may in the future learn of
Confidential Information during the course of employment. The Executive will
comply with the policies and procedures of the Company and its Subsidiaries for
protecting Confidential Information and shall never use or disclose to any
Person (except as required by applicable law or for the proper performance of
his duties and responsibilities to the Company and its Subsidiaries), any
Confidential Information obtained by the Executive incident to his employment or
other association with the Company or any of its Subsidiaries. The Executive
understands that this restriction shall continue to apply after his employment
terminates, regardless of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
Subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Subsidiaries. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Executive’s possession or control.

 

11



--------------------------------------------------------------------------------

10. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property to the Company. The Executive
hereby assigns and agrees to assign to the Company (or as otherwise directed by
the Company) the Executive’s full right, title and interest in and to all
Intellectual Property. The Executive agrees to execute any and all applications
for domestic and foreign patents, copyrights or other proprietary rights and to
do such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. The Executive will not charge the Company for time spent in complying
with these obligations. All copyrightable works that the Executive creates shall
be considered “work made for hire.”

11. Notification Requirement. Until the conclusion of the Non-Competition
Period, the Executive shall give notice to the Company of each new business
activity that he plans to undertake at least thirty (30) days prior to beginning
any such activity. Such notice shall state the name and address of the Person
for whom such activity is undertaken and the nature of the Executive’s business
relationship(s) and position(s) with such Person. The Executive shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Executive’s continued compliance with his obligations under Sections 8, 9 and 10
hereof.

12. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon his pursuant to Sections 8, 9 and 10 hereof. The
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its Subsidiaries and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. The Executive further acknowledges that, were he to breach
any of the covenants contained in Sections 8, 9 and 10 hereof, the damage to the
Company would be irreparable. The Executive therefore agrees that the Company,
in addition to any other remedies available to it, shall be entitled to
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of said covenants, without having to post bond.
The parties further agree that, in the event that any provision of Sections 8, 9
and 10 hereof shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area or too great a range of activities, such provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law.

13. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

 

12



--------------------------------------------------------------------------------

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section 14 and as
provided elsewhere herein. For purposes of this Agreement, the following
definitions apply:

(a) “Affiliate” means, with respect to the Company or any other specified
Person, any other Person directly or indirectly controlling, controlled by or
under common control with the Company or such other specified Person, where
control may be by management authority, equity interest or other means.

(b) “Change of Control” shall mean any of the following which takes place after
the consummation of the initial public offering of common stock of the Company
(including as part of an income deposit security or other investment unit)
registered under the Securities Act of 1933, as amended: (i) any Person or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Act”), other than the Company or any of its
Subsidiaries or any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or one of its Subsidiaries, becomes a
beneficial owner, directly or indirectly, in one or a series of transactions, of
securities representing fifty percent (50%) or more of the total number of votes
that may be cast for the election of directors of the Company; (ii) any merger
or consolidation involving the Company or any sale or other disposition of all
or substantially all of the assets of the Company, or any combination of the
foregoing, occurs and the beneficial owners of the Company’s voting securities
outstanding immediately prior to such consolidation, merger, sale or other
disposition do not, immediately following the consummation of such
consolidation, merger, sale or other disposition, hold beneficial ownership,
directly or indirectly, of securities representing fifty percent (50%) or more
of the total number of votes that may be cast for election of directors of the
surviving or resulting corporation in the case of any merger or consolidation or
of the acquiring Person or Persons in the case of any sale or other disposition;
or (iii) within twelve (12) months after a tender offer or exchange offer for
voting securities of the Company (other than by the Company or any of its
Subsidiaries), individuals who are Continuing Directors shall cease to
constitute a majority of the Board. For the purpose of this definition, the term
“beneficial owner” (and correlative terms, including “beneficial ownership”)
shall have the meaning set forth in Rule 13d-3 under the Act.

(c) “Confidential Information” means any and all information of the Company and
its Subsidiaries that is not generally known by others with whom they compete or
do business, or with whom they plan to compete or do business and any and all
information which, if disclosed by the Company or its Subsidiaries, would assist
in competition against them. Confidential Information includes without
limitation such information relating to (i) the development, research, testing,
manufacturing,

 

13



--------------------------------------------------------------------------------

marketing and financial activities of the Company and its Subsidiaries, (ii) the
Products, (iii) the costs, sources of supply, financial performance and
strategic plans of the Company and its Subsidiaries, (iv) the identity and
special needs of the customers of the Company and its Subsidiaries and (v) the
people and organizations with whom the Company and its Subsidiaries have
business relationships and those relationships. Confidential Information also
includes any information that the Company or any of its Subsidiaries have
received, or may receive hereafter, from others which was received by the
Company or any of its Subsidiaries with any understanding, express or implied,
that the information would not be disclosed.

(d) “Continuing Director” means, with respect to any event referred to in the
definition of “Change of Control,” each individual who was a director of the
Company immediately prior to the event in question and each individual whose
election as a director by the Board or whose nomination for election by the
stockholders of the Company was approved by a vote of two-thirds of the
directors then still in office who were directors immediately prior to such
event or whose election or nomination was previously so approved.

(e) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others and whether or not during normal business hours or on or off the
premises of the Company or any of its Subsidiaries) during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable) that relate to either the Products or any
prospective activity of the Company or any of its Subsidiaries or that make use
of Confidential Information or any of the equipment or facilities of the Company
or any of its Subsidiaries.

(f) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization.

(g) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Subsidiaries, together with all services provided or
planned by the Company or any of its Subsidiaries, during the Executive’s
employment with the Company or any of its Subsidiaries (including prior to the
Effective Date if applicable).

(h) “Subsidiary” shall mean any Person of which the Company (or other specified
Person) shall, directly or indirectly, own beneficially or control the voting of
at least a majority of the outstanding capital stock (or other shares of
beneficial interest) entitled to vote generally or at least a majority of the
partnership, membership, joint venture or similar interests, or in which the
Company (or other specified Person) or a Subsidiary thereof shall be a general
partner or joint venturer without limited liability.

 

14



--------------------------------------------------------------------------------

(i) All references in this Agreement to termination of employment, separation
from service, retirement and similar or correlative terms, when used in a
context that bears upon the vesting, payment or timing of payment of any amounts
or benefits that constitute or could constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code, shall be construed
to require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Treasury Regulations) from the Company and from all
other corporations and trades or businesses, if any, that would be treated as a
single “service recipient” with the Company under Section 1.409A-1(h)(3) of the
Treasury Regulations. The Company may, but need not, elect in writing, subject
to the applicable limitations under Section 409A of the Code, any of the special
elective rules prescribed in Section 1.409A-1(h) of the Treasury Regulations for
purposes of determining whether a “separation from service” has occurred. Any
such written election shall be deemed part of this Agreement.

15. Survival. The provisions of this Agreement shall survive following the
Termination Date if so provided herein or desirable to accomplish the purposes
of other surviving provisions, including without limitation the provisions of
Sections 6, 7, 8, 9, 10 and 11.

16. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

17. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, consolidation or merger or to whom the Company transfers all or
substantially all of its properties or assets. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

18. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

15



--------------------------------------------------------------------------------

19. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, when delivered by courier at the Executive’s last known
address on the books of the Company, or five (5) business days following deposit
in the United States mail, postage prepaid, registered or certified, and
addressed to the Executive at his last known address on the books of the Company
or, in the case of the Company, at its principal place of business, attention of
the Chairman of the Board or to such other address as either party may specify
by notice to the other actually received.

21. Entire Agreement. This Agreement and the other plans and documents
specifically referred to herein constitute the entire agreement between the
parties regarding the subject matter of this Agreement and such other plans and
documents and supersede all prior communications, agreements and understandings,
written or oral, with respect to such subject matter.

22. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.

23. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

24. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

25. Governing Law. This is a North Carolina contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of North
Carolina, without regard to the conflict of laws principles thereof.

26. Seal. The Executive warrants and represents that he hereby adopts the
word/symbol (SEAL) as his seal with the intent that this Agreement be signed by
the Executive under seal and treated as a sealed instrument.

27. Consideration. The parties expressly waive any defense either may now or
hereafter have as to the lack of inadequacy of consideration for this Agreement.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Executive, and by the Company, through its duly authorized representative,
as the date first above written.

 

THE EXECUTIVE:      

/s/ David G. Maffucci (SEAL)

    By:  

/s/ Stephen R. Light

Name:   David G. Maffucci     Title:   Chairman and CEO

 

17